Citation Nr: 0517585	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  99-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for tinea corpora, 
claimed as a skin disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran served on active duty for training from February 
1987 to June 1987 and on active duty from December 1990 to 
May 1991.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO). The 
veteran's claims were denied by the Board in a decision dated 
in July 2002. 

Thereafter, the veteran filed an appeal of the July 2002 
Board decision with the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court). In an order dated July 3, 2003, 
the Court vacated the July 2002, Board decision and granted a 
joint motion for remand (hereinafter joint motion).

As a result, the Board remanded the case in December 2003 for 
development in keeping with the Court's July 3, 2002, joint 
motion.


FINDINGS OF FACT

1.  The RO has attempted to obtain all evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Available service medical records are negative for any 
treatment or complaints of a back injury and the medical 
evidence of record does not support a finding that any 
current back disability is related to an in-service back 
injury.

3.  Available service medical records are negative for any 
treatment or complaints of a skin disability and there is no 
medical evidence relating the currently diagnosed tinea 
corpora to the veteran's active service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated 
during active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  Tinea corpora, claimed as a skin disability, was not 
incurred or aggravated during active service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As an initial matter, the Board will address legislation and 
developments involving VA's duty to notify and assist 
claimants.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5103 & 
5107 (West 2002), (the "VCAA") was signed into law.  This 
enhanced the notification and assistance duties of the VA 
towards claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO advised the veteran in letter dated in February 2004 
of what information and evidence was needed to substantiate 
his service-connection claims for a back and skin disorder.  
The letter also advised him of the information and evidence 
that should be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was told that it was his 
responsibility to support the claim with appropriate 
evidence.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  On page four of the 
February 2004 letter, the RO wrote in italicized print:

It's your responsibility to make sure that [VA] receives 
all requested records that [were not] in the possession 
of a Federal department or agency.

When considering the notification letter and the other 
documents described above, as a whole, the Board finds that 
he was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).  The Board does 
a de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  The notice letters were 
provided after the RO's original adjudication of the issue.  

In February 2004, the veteran, through his attorney, notified 
VA that he did not have any additional evidence or argument 
to provide.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

In connection with his claims, the veteran reported receiving 
treatment at sick call while on active duty in 1990 and 1991. 
The veteran indicated he was assigned to the 1345th 
Transportation Company in Oklahoma City during his period of 
active duty. He was last assigned to the 386th Transportation 
Company in Vicksburg, Mississippi.

The active duty treatment reported by the veteran is not of 
record. The Board notes that where denial of a veteran's 
claim rests, in part, on the government's inability to 
produce records that were once in its custody, an explanation 
of the reasonableness of the search conducted and why further 
efforts are not justified is required. Dixon v. Derwinski, 3 
Vet. App. 261 (1992).

Service medical records were forwarded by the National 
Personnel Records Center (NPRC) in May 1998, but on review 
appeared to be incomplete. Thereafter, the RO requested the 
veteran's records from the State of Mississippi National 
Guard and was advised to send the request to information 
management. In March 1999, a letter requesting records was 
sent to the Mississippi National Guard Information 
Management. A subsequent response from the Mississippi 
National Guard Adjutant General's Office indicated they were 
unable to locate any records and suggested writing the Army 
Personnel Center.

Service medical records were again requested in October 1999 
and additional records were apparently received in July 2000. 
In February 2000, the RO contacted the 1345th Transportation 
Company in Oklahoma City and spoke with the records 
department. A search of records from 1991 to the present 
failed to locate any records for the veteran. 

In June 2001, NPRC responded that all service medical records 
were sent in May 1998 and any remaining in June 2000. 

In March 2001, the veteran reported that he has attempted to 
obtain his records from different organizations and offices 
but has also been unsuccessful. 

The veteran submitted a statement from Claiborne County 
Family Health Center indicating back treatment in 1995 and 
1997. October 2000 correspondence from Claiborne indicates 
the veteran's records were damaged due to heavy rain. In 
December 2000, the veteran was informed of this letter and 
that additional medical evidence was needed. Various private 
and VA records were apparently submitted by the veteran and 
have been associated with the claims folder.

In March 2001, the veteran was notified of the enactment of 
the VCAA. He was further informed of the evidence needed to 
substantiate his claim and of the evidence received. 
Additionally, the veteran was provided VA examinations in May 
2001 and August 2001. A report of contact with the veteran 
dated in April 2002 indicates he has no additional evidence 
and asked that the claim be processed.

NPRC notified the RO, apparently received in July 2001 (by 
handwritten date), that it had no additional service medical 
records, and that it had sent them in May 1998 and any 
remaining documents in June 2000.  

In February 2004, by individual letters, the RO requested the 
veteran's military records from the Oklahoma National Guard, 
1345 Transportation Company; the Adjutants General's Office 
in the State of Virginia; and the Adjutants General's Office 
in the State of Alabama.  

In April 2004, by individual letter, the RO made a second 
request for the veteran's military records from the Oklahoma 
National Guard, 1345 Transportation Company; the Adjutants 
General's Office in the State of Virginia; and the Adjutants 
General's Office in the State of Alabama.  

By letter dated April 2004, the Adjutants General's Office in 
the State of Virginia informed the RO that it had no records 
of the subject individual.  By letter dated May 2004, the 
Adjutants General's Office in the State of Virginia repeated 
that it did not have any records regarding the veteran.

By letter dated June 2004, the Joint Force Headquarters of 
the Alabama National Guard informed the RO that it had no 
records of the subject individual.  It indicated that it 
would need the year the veteran separated from service and 
the unit he was assigned to at separation.

In August 2004, by individual letters, the RO requested the 
veteran's military records from the State of Oklahoma 
Military Department, the State Military Department, Joint 
Force Headquarters of the Alabama National Guard, and the 
State of Virginia Joint Force Headquarters.  The RO provided 
the veteran's tour of duty and units he was reportedly 
assigned.  

By letter dated August 2004, the Joint Force Headquarters of 
the Alabama National Guard informed the RO that, based on a 
review of its records, the veteran was not a member of the 
HHC 1103rd Transportation Battalion, Eufaula, Alabama during 
the period of service in question.

By letter dated August 2004, the Joint Force Headquarters of 
the Oklahoma National Guard informed the RO that, based on a 
review of its records, the veteran was not a member of the 
Oklahoma Army or Air National Guard.  According to the 
letter, although the veteran was assigned to the 1345th 
Transportation Company, he would have been a member of a 
United States Army Reserve Control Group and his records 
would be housed at the NPRC.

By letter dated October 2004, the Joint Force Headquarters of 
the Virginia National Guard informed the RO that it should 
contact the NPRC because, as stated before, it did not have 
any information regarding the subject individual.  

Based on the foregoing, the Board is reasonably certain that 
it would be futile to make another request to NPRC in light 
of its July 2001 response to the RO's request.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  As will 
be explained in more detail below, the Board finds that 
further development is not needed in this case with respect 
to the issue on appeal because there is sufficient evidence 
to decide the claim.  VA provided the veteran an examination 
in May 2001 and August 2001.  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Background

The veteran's DD-214 and DD-215 indicate he served in 
Southwest Asia from December 1990 to May 1991. Available 
service medical records indicate that he was cleared for 
deployment in December 1990. The veteran underwent a 
redeployment examination in April 1991. On the Report of 
Medical History, the veteran described his health as 
"excellent". He denied any recurrent back pain or skin 
diseases. On clinical evaluation, his spine and skin were 
determined to be normal and no defects were noted. The 
veteran also underwent a Southwest Asia 
Demobilization/Redeployment Medical Evaluation in April 1991. 
He reported that he did not have any disease or injuries 
while in the Southwest Asia region. He specifically denied 
any rash, skin infection, or sores.

In September 1995, the veteran presented to The Street Clinic 
with complaints of low back pain related to a motor vehicle 
accident (MVA) 5 days prior. Impression was muscle strain 
secondary to MVA.

X-ray studies of the lumbosacral spine taken by VA in April 
1998 were unremarkable. There were no fractures or 
dislocation and no significant degenerative changes.

In May 1999, the veteran was seen in the VA health assessment 
clinic and reported a prior history of back pain and tinea. 
Outpatient pharmacy records indicate that the veteran was 
prescribed Clotrimazole to apply to his rash twice a day as 
needed.

A June 1999 statement from the Claiborne County Family Health 
Center indicates the veteran had low back pain and was 
treated with ibuprofen. The statement further indicated that 
the veteran injured his back while in Saudi Arabia and that 
he visited the clinic in June 1995, September 1997, and 
October 1997.

In August 1999, the veteran presented to VA with complaints 
of recurrent low back pain. He also complained that 
medication for his skin rash was ineffective. The veteran 
reported an intermittent history of back trouble dating back 
to the Gulf War. Impression included low back pain.

In May 2001, the veteran underwent a VA examination. He 
reported injuring his back in 1990 after falling from the 
back of a truck and landing on his back. He had immediate 
symptoms of muscle spasm and was placed on profile for 2 
weeks. He reported intermittent back pain with increased 
frequency.

On examination, there was no evidence of spasm. Straight leg 
raising was negative bilaterally and there was no motor or 
sensory loss in the lower extremities. Range of motion was as 
follows: 20 degrees of extension; 90 degrees of flexion; 20 
degrees of flexion bilaterally; and 20 degrees of rotation. 
Impression was "[r]ecurrent lumbosacral muscle spasm, x-rays 
without evidence of disc disease or of degenerative arthritic 
changes." Regarding the likelihood that his current back 
condition is related to an in-service injury, the examiner 
stated the following:

...the [veteran's] present recurrent symptoms are 
muscular in origin as was the case by history at the 
time of his initial injury while in the service. Without 
evidence of structural abnormalities related to the 
initial injury, it would be highly unlikely that his 
present symptoms are related to his in-service injuries.

Regarding his claimed skin condition, the veteran reported 
the usual areas of problem are the chest and back. The skin 
itches and becomes scaly. At this time he did not have any 
evidence of a skin problem on his chest and back but had a 
similar patch on the posterior aspect of his left leg. 
Examination revealed an area of scaly reddened dermatitis 
approximately 2 inches in diameter that was consistent with 
tinea. Impression was tinea corpora. The examiner stated the 
veteran has a skin condition that is fungal in origin and 
would exhibit exacerbations at times of increased moisture, 
warmth, and darkness. This condition is treatable with 
antifungal medications.

In August 2001, the veteran underwent a VA spine examination. 
The claims folder was reviewed. The veteran reported that in 
December 1990, he fell off a truck and landed on his back. He 
was seen in the aid station and treated with light duty and 
Motrin. Since then he has had intermittent episodes of low 
back pain and recently has had pain in the posterior aspect 
of the right calf associated with the back pain.

On physical examination, the veteran was able to stand erect 
without pelvic obliquity or scoliosis. Range of motion of the 
back was described as normal with flexion to 60 degrees, 
extension to 25 degrees, and lateral bending bilaterally to 
25 degrees. Complaints of pain were noted with certain 
movements. Straight leg raising caused low back pain at 90 
degrees bilaterally. The examiner noted this is considered a 
negative test when it does not produce sciatica. 
Neurologically, deep tendon reflexes were active and equal in 
the knees and ankles bilaterally. No motor weakness or 
sensory loss was detected. X-rays of the lumbar spine were 
interpreted as normal. MRI of the lumbar spine revealed 
changes indicative of minimal degenerative disc disease.

Impression was "[m]inimal degenerative disc disease lumbar 
spine and lower thoracic spine. The examiner further 
commented that:

Our present state of knowledge does not enable us to 
determine the exact cause of degenerative disc disease 
in a specific individual. Many patients of this age will 
show evidence of degenerative disc disease as seen in 
this man. Whether it is the result of this fall in 1990 
or is simply the result of aging and the activities of 
daily living cannot be determined with any medical 
certainty.

Records from New Health Chiropractic Center indicate that the 
veteran received chiropractic treatment related to his back 
from approximately July 2001 to September 2001.

III.  Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2004). Service incurrence 
will be presumed for certain chronic diseases if manifest to 
a compensable degree within one year after separation from 
active service. See 38 C.F.R. §§ 3.307, 3.309 (2004). If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b) (2004). Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. See 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Back Disability

Medical evidence of record establishes that the veteran has a 
current back disability, most recently characterized as 
minimal degenerative disc disease of the lumbar spine and 
lower thoracic spine. In order to establish service 
connection, however, the veteran's current disability must be 
related to his active military service.

The veteran contends that he injured his back when he fell 
off a truck during active duty and reports that he received 
treatment for this injury in a medical tent in the desert. 
The Board acknowledges that all service medical records may 
not be available. Notwithstanding, the Board considers the 
redeployment examination of April 1991 to be extremely 
probative. This examination was apparently conducted while 
the veteran was still in Southwest Asia and in close 
proximity to the time of the alleged back injury. At that 
time, the veteran specifically denied any injury during his 
Southwest Asia deployment and also denied any recurrent back 
pain.

Regarding treatment subsequent to release from active duty, 
the June 1999 statement from Claiborne Family Health Center 
reports the veteran received treatment in June 1995. Records 
from this facility were apparently damaged and are not 
available for review. The next treatment for low back pain 
was in September 1995 and this was reportedly related to a 
MVA.

Even assuming the veteran did sustain a low back injury while 
on active duty, the evidence does not establish a nexus 
between the veteran's current disability and any such injury. 
X-rays subsequent to service did not indicate any 
abnormalities or significant degenerative changes and minimal 
degenerative disc disease was not diagnosed until August 
2001, approximately 10 years after the reported injury.

The Board acknowledges the June 1999 statement from the 
Claiborne Family Health Center indicating the veteran injured 
his back in Saudi Arabia. A rationale for this opinion was 
not provided and it is unclear whether this statement was 
based on the veteran's reported history or on a review of 
records. The Board notes that a bare transcription of lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional. See LeShore v. Brown, 8 Vet. App. 406 (1995). 

Further, the VA opinions of record are against a finding of a 
nexus. In May 2001, the examiner opined that without evidence 
of structural abnormality it would be highly unlikely that 
the veteran's muscular symptoms were related to his in-
service injury. In August 2001, another VA examiner indicated 
that it cannot be determined with medical certainty whether 
the veteran's degenerative disc disease is the result of a 
fall or the result of aging and the activities of daily 
living.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Based on the medical evidence as a whole, the Board must find 
that the VA examinations of May and August 2001 are entitled 
to great probative weight. The examiners had the opportunity 
to review the veteran, has had the opportunity to review the 
veteran's claims folder, and has provided a detailed analysis 
of the veteran's condition.

With regard to the veteran's own opinion that these disorders 
are related to his military service, the Board must find that 
the veteran is not medically qualified to make such a 
determination. Simply stated, the veteran does not have the 
medical expertise to associate his current disorders with 
incidents or injuries during service. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a back disability and the reasonable doubt doctrine is not 
for application. See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert, 1 Vet. App. 49.

V.  Skin Disability

Medical evidence of record establishes that the veteran has a 
current diagnosis of tinea corpora. The veteran contends he 
was treated for a skin rash while on active duty. Available 
service medical records are negative for any complaints 
related to the skin and even assuming the veteran was 
treated, there is no evidence of a chronic skin disability. 
As discussed, the Board finds the April 1991 examination to 
be highly probative. At that time, the veteran specifically 
denied any rash, skin infection or sores and no skin 
abnormalities were noted.

On review of the record, the first medical evidence of 
treatment for skin problems subsequent to discharge from 
active duty is in May 1999 when the veteran reported a prior 
history of tinea. Additionally, the record does not contain 
any medical evidence that the veteran's currently diagnosed 
tinea corpora is related to his active service.

The Board is aware that the veteran served in the Persian 
Gulf. The veteran has not claimed that his skin disorder is 
an undiagnosed illness that developed as a result of service 
in the Gulf. Under certain circumstances, service incurrence 
may be presumed for an undiagnosed illness that is shown 
following such service.  38 C.F.R. § 3.317 (2004). However, 
tinea corpora is a diagnosed disorder defined as "a well- 
defined, scaling, macular eruption of dermatophytosis that 
frequently forms annular lesions and may appear on any part 
of the body." Stedman's Medical Dictionary 1815 (26th ed.). A 
synonym for this disorder is "ringworm' of the body. Id. 
Thus, the presumptive provisions regarding undiagnosed 
illness resulting from service in the Persian Gulf are not 
applicable to this claim.

As the preponderance of the evidence is against the claim for 
service connection for a skin disability, the reasonable 
doubt doctrine is not for application. See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert, 1 Vet. App. 49.



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for tinea corpora, claimed 
as a skin disability, is denied.



	                        
____________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


